Dear Representative Kennard:
You have requested the opinion of this office concerning an interpretation of LSA-R.S. 40:1141, that request has been assigned to me for consideration and response.  Specifically, your request asks what the term "on site" means as it is used in LSA-R.S. 40:1141 D.
LSA-R.S. 40:1141 et seq. provides for certification of persons who act as "operators" for purposes of water and sewerage systems.  Under this law, the state health officer must appoint a certification committee which is responsible for examining and certifying those persons who are employed as waterworks or sewerage works operators.  LSA-R.S. 40:1141 D defines an operator as:
     ". . . the individual, as determined by the committee of certification, in attendance on site of a water supply system or a sewerage system and whose performance, judgment, and direction affects either the safety, sanitary quality, or quantity of water or sewerage treated or delivered."  (Emphasis added)
As I appreciate it, your question concerns who is considered to be the "on site" operator under LSA-R.S. 40:1141 D and, hence, must be certified by the committee.  In your opinion request you suggest two possible interpretations of the term "on site", they are:  first, an operator at the site where a repair is actually being worked and, second, only the foreman at a facility who sends out other workers to who operate under his or her certification.
In construing statutory language, it is the duty of the courts of this state to honor the clear meaning of a statute as revealed by its language, purpose and history.  Zeringue v. State, Dept. of Public Safety, 467 So.2d 1358 (La.App. 5 Cir. 1985).  This office, too, is compelled to follow the above cited rule of statutory construction when asked to render an opinion interpreting a legislative enactment.
Under LSA-R.S. 40:1141 D, an "operator" includes any individual whose performance, judgment, and direction would affect the safety, sanitary quality, or quantity of water or sewerage being treated or delivered and who is in attendance on site of a water supply or sewerage system.  A water supply system is defined, in LSA-R.S. 40:1141 M, as:
     ". . . the system of pipes, structures and facilities through which water is obtained, treated and sold, distributed or otherwise offered to the public for household or other uses."
Under Subsection H, a sewerage system is defined as:
     ". . . a system of piping and appurtenances, including sewerage treatment facilities, for collecting and conveying waste water from source to discharge."
The clear meaning of LSA-R.S. 40:1141's "on site" language includes any place within a water or sewerage system, as those terms are defined above, in which an operator goes in order to perform his or her duties.  Thus, under this statute the on site operator is not limited to a supervisor or foreman at the plant but, it also includes an individual at a site where a repair is being worked anywhere within a water or sewerage system if that individual exercises judgment and direction which would affect the operation of the water or sewerage system.  It is the opinion of this office that individuals at a repair site or plant who exercise judgment and direction are operators and must be properly certified under LSA-R.S. 40:1141 et seq.
I hope that this has sufficiently answered your question.  If you require any further information, please feel free to contact this office.
Yours very truly,
                         RICHARD P. IEYOUB Attorney General
                         BY: GINA M. PULEIO Staff Attorney
RPI/GMP/pb/1878o